Tilson, Judge:
This appeal was originally decided by me in which it was held that the proper dutiable export values of the merchandise were the appraised values. Thereafter a rehearing was granted, and the case is again before me, submitted this time upon a stipulation to the effect that at or about the date of exportation of the instant merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Ireland, in usual wholesale quantities and in the ordinary course of trade for export .to the United States, plus, when not included in such price, the costs, charges, and expenses specified in section 402 (d) of the act of 1930, at the respective prices stated on the face of the commercial invoice for each of such items in the last column thereof under the heading “Home Market Value or Current Selling Price as at Date of Exportation to the United *592States,” less discount of 3}í per centum, plus cases as invoiced, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the respective prices stated on the face of the commercial invoice for each of such items in the last column thereof under the heading “Home Market Value or Current Selling Price as at Date of Exportation to the United States,” less discount of 3}í per centum, plus packing as invoiced. Judgment will be rendered accordingly.